         Case 1:20-cv-10617-WGY Document 320 Filed 10/23/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                        Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.                                       ORAL ARGUMENT REQUESTED

STEVEN J. SOUZA,

                    Respondent-Defendant.


  MOTION TO COMPEL COMPLIANCE WITH RULE 34 NOTICE OF INSPECTION

       Pursuant to Federal Rule of Civil Procedure 37, and Local Rules 7.1 and 37.1 Petitioners-

Plaintiffs Maria Alejandra Celimen Savino, Julio Cesar Medeiros Neves, and the class of civil

immigration detainees that has been certified in this matter (collectively, “Plaintiffs”), hereby

request an order compelling Defendant to allow them to inspect the Bristol County House Of

Correction (“BCHOC”) facilities consistent with their Federal Rule of Civil Procedure 34

subpoena for inspection.

       As grounds for this motion, Plaintiffs rely on (1) their concurrently filed Memorandum of

Law in Support of Motion to Compel Compliance with Rule 34 Notice of Inspection; (2) the

Declaration of Andy O’Laughlin; and (3) the Exhibits attached thereto. A proposed order

allowing Plaintiffs access to perform an inspection of BCHOC facilities under special conditions

to ensure public health and safety in light of the current COVID-19 pandemic is filed herewith.

       WHEREFORE, Plaintiffs respectfully request that the court enter the proposed order to

facilitate their Rule 34 inspection.
      Case 1:20-cv-10617-WGY Document 320 Filed 10/23/20 Page 2 of 5




October 23, 2020                     Respectfully Submitted,

                                     -/s/ Andy O’Laughlin                        -
                                     Oren Sellstrom (BBO #569045)
                                     Oren Nimni (BBO #691821)
                                     Lauren Sampson (BBO #704319)
                                     Ivan Espinoza-Madrigal†
                                     Lawyers for Civil Rights
                                     61 Batterymarch Street, 5th Floor
                                     Boston, MA 02110
                                     (617) 988-0606
                                     onimni@lawyersforcivilrights.org

                                     Michael Wishnie (BBO #568654)
                                     Muneer I. Ahmad†
                                     Sarah Zampierin†
                                     Jerome N. Frank Legal Services Organization
                                     P.O. Box 209090
                                     New Haven, CT 06520
                                     Phone: (203) 432-4800
                                     michael.wishnie@ylsclinics.org

                                     Lisa Pirozzolo (BBO #561922)
                                     John J. Butts (BBO #643201)
                                     Vinita Ferrera (BBO #631190)
                                     Felicia Ellsworth (BBO #665232)
                                     Nicole M.F. Dooley (BBO #690539)
                                     Andy O’Laughlin (BBO # 691836)
                                     Annaleigh Curtis (BBO #696165)
                                     Michael Brown (BBO #695276)
                                     Rama Attreya (BBO #699395)
                                     Gary Howell-Walton (BBO #705470)
                                     Elizabeth Driscoll (BBO # 705302)
                                     Mikayla Foster (BBO # 705360)
                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                     60 State Street
                                     Boston, MA 021009
                                     lisa.pirozzolo@wilmerhale.com
                                     †
                                         Admitted pro hac vice
        Case 1:20-cv-10617-WGY Document 320 Filed 10/23/20 Page 3 of 5



                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Plaintiffs respectfully request oral argument to address this

motion as such argument will assist the Court in addressing the issues raised herein.

October 23, 2020                                            -/s/ Andy O’Laughlin                 -
                                                            Andy O’Laughlin
        Case 1:20-cv-10617-WGY Document 320 Filed 10/23/20 Page 4 of 5



                        CERTIFICATE OF COMPLIANCE WITH
                FED. R. CIV. P. 37(a)(1) AND LOCAL RULES 7.1 AND 37.1

       I, Andy O’Laughlin, hereby certify pursuant to Fed. R. Civ. P. 37(a)(1) and Local Rules

7.1(a)(2) and 37.1(b) that counsel in this matter have held discovery conferences by telephone

and email exchange over an extended period of time from July 14, 2020 through October 23,

2020, in order to determine whether the disputed issues, as articulated in the accompanying

Memorandum of Law, could be resolved, but no agreement was reached. The Plaintiffs’ efforts

to resolve the disputed issues without a motion to compel are discussed more fully in the

accompanying Memorandum of Law.

October 23, 2020                                            -/s/ Andy O’Laughlin                 -
                                                            Andy O’Laughlin
         Case 1:20-cv-10617-WGY Document 320 Filed 10/23/20 Page 5 of 5



                                      CERTIFICATE OF SERVICE

       I hereby certify that, on October 23, 2020 a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of this court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF system.


October 23, 2020                                               -/s/ Andy O’Laughlin                  -
                                                               Andy O’Laughlin
